El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
*842Se funda el primer motivo del recurso en este caso en que la acusación no expresa hechos constitutivos de delito.
Según el artículo 287 del Código Penal comete delito me-nos grave (misdemeanor) toda persona que estableciere o tu-viere establecida en Puerto Rico una casa de lenocinio, fre-cuentada para la prostitución y lascivia, o que voluntaria-mente residiere en ella; y la acusación formulada contra el apelante dice que tenía establecida y personalmente ha admi-nistrado en el barrio de “Canas” de Ponce una casa de leno-cinio, frecuentada por personas de opuesto sexo para veri-ficar actos carnales de modo ilícito.
Como se ve no emplea la acusación las mismas palabras del estatuto, pero expresa la misma idea porque una casa ■de lenocinio frecuentada por personas de opuesto sexo para verificar actos carnales de modo ilícito es una casa de leno-cinio frecuentada para la prostitución y lascivia; y en la manera que está redactada la acusación es aún más clara que si hubiera usado las propias palabras del estatuto puesto que expresa hechos que son constitutivos de prostitución y de lascivia. El caso de El Pueblo v. Bracero, 27 D. P. R. 124, que nos cita el apelante no tiene aplicación al presente puesto que la casa no era frecuentada para prostitución y lascivia toda vez que la acusada solamente se dedicaba a la prostitución en la casa que vivía.
En el segundo motivo de error se sostiene que la prueba es insuficiente para sostener la condena, pero hubo declara-ciones de que a la casa concurrían prostitutas para realizar actos carnales con hombres desconocidos para ollas.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada, modificán-dola.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.